FILED
                                                                            DEC 14 2009
                              NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                       UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



 LEONARD L. MANNING,                             No. 09-15047

                Plaintiff - Appellant,           D.C. No. 2:07-cv-02553-SMM-
                                                 LOA
   v.

 CHARLES L. RYAN;* et al.,                       MEMORANDUM **

                Defendants - Appellees.



                      Appeal from the United States District Court
                               for the District of Arizona
                    Stephen M. McNamee, District Judge, Presiding

                            Submitted November 17, 2009 ***


Before:         ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

          *
             Charles L. Ryan is substituted for his predecessor, Dora B. Schriro, as
Director of the Arizona Department of Corrections pursuant to Fed. R. App. P.
43(c)(2).

          **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          ***
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
       Arizona state prisoner Leonard L. Manning appeals pro se from the district

court’s judgment dismissing, without prejudice, his 42 U.S.C. § 1983 action

alleging various constitutional violations against prison officials. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and for abuse of

discretion a dismissal for failure to comply with a court order, Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

       The district court properly dismissed Manning’s due process claim

concerning his disciplinary proceedings because he did not sufficiently allege a

resulting deprivation of a protected liberty interest. See Sandin v. Conner, 515
U.S. 472, 484 (1995) (limiting substantive due process protection to conduct that

amounts to an “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life”).

       The district court properly dismissed Manning’s equal protection claim

because he failed to allege facts showing that defendants acted with an intent or

purpose to discriminate against him based upon his membership in a protected

class. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005).

       The district court properly dismissed Manning’s deliberate indifference

claim because he failed to allege the deprivation of a serious medical need. See


LSS/Research                              2                                      09-15047
Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (stating that plaintiff must

show a “serious medical need” by demonstrating that failure to treat his condition

could result in further significant injury or the “unnecessary and wanton infliction

of pain”) (citations omitted).

       The district court properly dismissed the retaliation claims because Manning

did not sufficiently allege that any defendant retaliated against him for exercising a

specific constitutional right. See Bruce v. Ylst, 351 F.3d 1283, 1288 (9th Cir.

2003) (explaining that plaintiff must allege that he was retaliated against for

exercising a constitutional right and that the retaliatory action did not advance a

legitimate penological goal); see also Taylor v. List, 880 F.2d 1040, 1045–46 (9th

Cir. 1989) (finding conclusory allegations insufficient to establish that any

individual prison official acted in retaliation for protected conduct).

       The district court properly dismissed the access to the courts claim because

Manning failed sufficiently to allege how any individual defendant personally

participated in depriving him of any rights. See id. at 1045 (“Liability under

section 1983 arises only upon a showing of personal participation by the

defendant.”).

       The district court did not abuse its discretion in dismissing the free exercise

of religion claim because Manning failed to comply with the district court’s orders


LSS/Research                               3                                      09-15047
requiring him to serve the remaining defendant with the amended complaint and to

show cause why his action should not be dismissed. See Pagtalunan, 291 F.3d at

642–43 (discussing factors a court must weigh to determine whether to dismiss a

claim for failure to comply with a court order).

       Manning’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                              4                                09-15047